Exhibit 10.1


[Letterhead of The Coca-Cola Company]
COCA-COLA PLAZA
ATLANTA, GEORGIA
 
 
 
 
 
 JAMES R. QUINCEY
 
 
 
PRESIDENT AND CHIEF OPERATING OFFICER
 
 
ADDRESS REPLY TO:
THE COCA-COLA COMPANY
 
 
P.O. BOX 1734
 
 
 
 
ATLANTA, GA 30301
 
 
 
 
 __________
 
 
 
 
404 676-9980


 
 
 
 
FAX: 404 676-9980

Classified - Confidential
Classified - Confidential
May 18, 2016


Mr. Brian J. Smith
Mexico City, Mexico




Dear Brian,


We are delighted to confirm your new position as President, Europe, Middle East
& Africa Group, Job Grade 22G, with an effective date of August 1, 2016. You
will report to me. The information contained in this letter provides details of
your new position.


•
Your principal location will be Atlanta, Georgia.



•
Your annual base salary for your new position will be $650,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a Job Grade 22G is 125% of
annual base salary. The actual amount of an incentive award may vary and is
based on individual performance and the financial performance of the Company.
Awards are made at the discretion of the Compensation Committee of the Board of
Directors based upon recommendations by Senior Management.  The plan may be
modified from time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.



•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to four times your base
salary. You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.



•
You will continue to be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 annually, subject to taxes and
withholding.










--------------------------------------------------------------------------------






Mr. Brian J. Smith
May 18, 2016
Page 2 of 2




•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
This letter is provided as information and does not constitute an employment
contract.



Brian, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey toward the 2020 Vision.




Sincerely,






James R. Quincey


c:    Ceree Eberly
Executive Compensation
GBS Executive Services
Global Mobility






I, Brian John Smith, accept this offer:






Signature:     /s/ Brian John Smith            






Date:         20/5/2016                







